DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 10/12/2020.

Priority
DOMESTIC PRIORITY (CONTINUITY DATA)
parent US continuation 16591993 20191003 parent-grant-document US 10707402 child US 16842096
parent US division 16842096 20200407 parent-grant-document US 10886454 child US 17068324
parent US division 16114971 20180828 parent-grant-document US 10475983 child US 16591993.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 was considered by the examiner.
Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note claims 7-8 are method claims. Product claims 7-12 are dependent on method claims.
It is suggested either replace “method” with device in claims 7-8 or device with “method” in claims 9-12
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenblatt et al (US 10.340,438) .
With respect to claim 1, Rosenblatt et al ‘438  teaches a device, comprising: a superconducting qubit chip having one or more qubits”706”; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters. (see fig. 4 and 5 col.8, lines 44-67). 
Note Rosenblatt et al ‘438 teach laser emitting electromagnetic radiation, which is interpreted as emitter, which in turn interpreted as transmitter 
With respect to claim 2. Rosenblatt et al ‘438   The device, wherein the corresponding one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads”708” of the at least one of the one or more qubits, thereby annealing a Josephson junction”704” of the at least one of the one or more qubits. .(see fig. 4 and 5 col.8, lines 44-67)
With respect to claim 7. Rosenblatt et al ‘438   A method, comprising: providing a superconducting qubit chip having one or more qubits; and providing a semiconductor chip having one or more electromagnetic transmitters mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters. .(see fig. 4 and 5 col.8, lines 44-67)

With respect to claim 13 Rosenblatt et al ‘438 . A device, comprising: a superconducting qubit chip having one or more qubits; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip. . (see fig. 4 and 5 col.8, lines 44-67)

With respect to claim 14. Rosenblatt et al ‘438  teach the device, wherein the one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. (see fig. 4 and 5 col.8, lines 44-67)

Claims 1,2, 7, 8, 13, 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Rosenblatt et al (US 10,170,681).

With respect to claim 1, Rosenblatt et al’681 teaches a device, comprising: a superconducting qubit chip having one or more qubits”300”; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters (fig.1, col.7, lines 14-57)
Note Rosenblatt et al ‘438 teach laser emitting electromagnetic radiation, which is interpreted as emitter, which in turn interpreted as transmitter

With respect to claim 7. Rosenblatt et al ‘681 teach a method, comprising: providing a superconducting qubit chip having one or more qubits; and providing a semiconductor chip having one or more electromagnetic transmitters mounted on the superconducting qubit chip so that at least one of the one or more qubits has above it a corresponding one of the one or more electromagnetic transmitters. (fig.1, col.7, lines 14-57)

With respect to claim 8. Rosenblatt et al ‘681 teach the method, wherein the corresponding one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. (fig.1, col.7, lines 14-57)
With respect to claim 13 Rosenblatt et al ‘681 teach a device, comprising: a superconducting qubit chip having one or more qubits; and a semiconductor chip having one or more electromagnetic transmitters and mounted on the superconducting qubit chip. (fig.1, col.7, lines 14-57)

With respect to claim 14, Rosenblatt et al ‘681 teach the device, wherein the one of the one or more electromagnetic transmitters emits a localized electromagnetic wave toward a set of one or more capacitor pads of the at least one of the one or more qubits, thereby annealing a Josephson junction of the at least one of the one or more qubits. (fig.1, col.7, lines 14-57)
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. US 10,475,983. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant broad claims is encompassed by the scope of narrowest patented claims. Note instant claims are recited by word transmitter, which is similar to emitter in patented claims

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10,707,402. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of instant claims is encompassed by the scope of patented claims. Note instant claims are recited by word transmitter, which is similar to emitter in patented claims
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816